PER CURIAM.
Granted. The portion of the appellate court’s decision that amends the original sentence imposed by the trial court is hereby vacated and defendant’s sentence of 10 years imprisonment at hard labor without benefit of parole, probation, or suspension of sentence is reinstated. To the extent that the trial court imposed the mandatory minimum penalty required by applicable version of La.R.S. 40:967(F)(l)(a), the court avoided any unnecessary confusion by lawfully denying the defendant eligibility for suspension of sentence and probation, or parole, on the entire term, as opposed to sentencing the defendant to 10 years at hard labor, the first 10 years of which shall run without those benefits. See La.R.S. 40:967(G) (“With respect to any person to whom the provisions of Subsection F are applicable, the adjudication o'f guilt or imposition of sentence shall not be suspended, deferred, or withheld, nor shall such person be eligible for probation or parole prior to serving the minimum sentences provided by Subsection F.”). In all other respects, the decision of the Fourth Circuit is affirmed.